Citation Nr: 0724233	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  02-19 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, 
Minnesota


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
incurred at a private medical facility from November 8, 2002 
to November 13, 2002.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 until 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision letter of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
St. Cloud, Minnesota, which denied the benefit sought on 
appeal.

In July 2004, the Board remanded the case in an effort to 
obtain a medical opinion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to reimbursement of 
unauthorized medical expenses incurred at a private hospital 
from November 8, 2002 through November 13, 2002.   

Upon receiving this case in June 2006, the Board learned that 
the Medical Administration Folder was not of record, as noted 
by the veteran's representative in a May 2006 brief.  In June 
2006, the Board requested the folder through internal 
measures, however it was never received.     

Since the Medical Administration Folder is not in the claims 
folder, the case must be remanded in an effort to locate it.  

Accordingly, the case is REMANDED for the following action:

1.  St. Cloud VAMC should undertake the 
appropriate steps to obtain the veteran's 
Medical Administration Folder and 
associate it with the record for review 
by the Board.

2.  After obtaining the Medical 
Administration Folder, the St. Cloud VAMC 
must review the claims folder and ensure 
that all notification and development 
action required by the VCAA are fully 
complied with and satisfied.  
Specifically, the VAMC in St. Cloud 
should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim of entitlement to payment or 
reimbursement of unauthorized medical 
expenses associated with private medical 
treatment received from November 8, 2002 
to November 13, 2002.

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.

3.  The St. Cloud VAMC should also ensure 
that the medical opinion requested by the 
Board in a July 2004 remand has been 
obtained and associated with the folder.  
If  the medical opinion is not in the 
Medical Administration Folder, the St. 
Cloud VAMC - Chief Medical Officer or 
other appropriate designee should prepare 
an opinion that addresses the statutory 
and regulatory criteria set forth in 38 
U.S.C.A. §1728 (a) (West 2002 & Supp. 
2006) and 38 C.F.R. §17.120 (2006).  
The opinion should specifically address 
the following: (1) the facts and 
circumstances surrounding the VAMC's 
notification on November 11, 2002 that 
the veteran had been admitted to the 
private hospital in question and whether 
such notification constituted an 
application for admission on an emergency 
basis; (2) whether the services provided 
at the above-mentioned private hospital 
from November 8, 2002 through November 
13, 2002 were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to the veteran 's 
life or health; and (3) whether VA 
facilities or Federal facilities were 
feasibly available at approximately 8:00 
to 9:00 p.m. on November 8, 2002 and an 
attempt to use them beforehand or obtain 
prior VA authorization for the service 
required would have been reasonable, 
sound, wise, or practical.

A complete rationale for any opinion 
should be provided, and if the above 
cannot be answered without resorting to 
speculation then he or she should so 
state.  Thereafter, a copy of this 
opinion should be furnished to the 
veteran, and another copy should be 
associated with the veteran's claims 
folder and the Medical Administration 
Folder.

4.  The St. Cloud VAMC should then 
readjudicate the issue of entitlement to 
reimbursement of unauthorized medical 
expenses incurred at a private hospital 
from November 8, 2002 through November 
13, 2002 with consideration given to all 
evidence of record.  If the benefit 
sought on appeal remains denied, then the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, as well 
as any amendments to those regulations.  
An appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



